PER CURIAM
*391*101Appellant seeks reversal of a judgment committing him to the custody of the Oregon Health Authority for a period not to exceed 180 days under ORS 426.130(1)(a)(C) and an order prohibiting him from purchasing or possessing firearms under ORS 426.130(1)(a)(D). Appellant contends that the trial court erred in concluding that, because of a mental disorder, he was a danger to self, as the record lacked clear and convincing evidence that he suffered from schizophrenia or that he would engage in behavior that would result in actual serious physical harm to self in the near future. The state agrees with defendant that the record is legally insufficient to meet the 'danger to self standard' under our case law, and therefore concedes that the trial court erred.
We accept the state's concession. See State v. D. J. , 206 Or.App. 146, 153, 135 P.3d 397 (2006) (reversing the appellant's commitment on the basis that "there [was] no evidence that appellant's behavior has ever resulted in physical harm to him, life-threatening or otherwise"). Accordingly, we reverse both the judgment of commitment and the order prohibiting appellant from purchasing and possession firearms. See State v. R. C. S. , 291 Or.App. 489, 490, 415 P.3d 1164 (2018) (reversing both the commitment judgment and the order prohibiting appellant from purchasing and possessing firearm).
Reversed.